Citation Nr: 1017965	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-20 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1966.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.  

The issues of entitlement to service connection for a lung 
condition and for bilateral hearing loss and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is not etiologically related to active 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an August 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective VCAA notice in March 
2006.  The RO readjudicated the case in a June 2007 statement 
of the case (SOC).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examination in October 2007.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is adequate, 
with respect to the Veteran's claimed tinnitus, as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; and offers adequate 
reasons and bases for the opinion offered.  The evidence 
discussed in regard to the Veteran's history and diagnosis of 
tinnitus was accurate.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the 
Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records do not reflect tinnitus in service.  
August 1960 enlistment and May 1964 reenlistment examinations 
show that the Veteran's hearing was 15/15 in each ear on 
whispered voice testing.  A July 1966 audiological evaluation 
completed at the time of the Veteran's separation from 
service reflects puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
0 (10)
10 (20)
0 (5)
LEFT
-5 (10)
-5 (5)
-5 (5)
5 (15)
0 (5)

The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The Veteran reported that he was exposed to extreme noise 
related to his duties as an aircraft engine mechanic in the 
Navy.  The Veteran's from DD 214 confirms that he served as 
an aircraft engine mechanic.  

An October 2007 VA examination included a review of the 
claims file.  The Veteran reported that he was an aircraft 
mechanic and reported noise exposure related to daily launch 
and recovery without the use of hearing protection.  The 
Veteran also reported occupational noise exposure while 
working in a factory for 30 years without hearing protection.  
The Veteran reported a history of bilateral tinnitus.  
Tinnitus was constant.  The Veteran reported that he had the 
onset of tinnitus "years ago," but he was unsure of the 
cause.  A hearing evaluation reflects bilateral sensorineural 
hearing loss, normal to mild.  The VA examiner stated that 
the Veteran's tinnitus was less likely as not caused by 
military noise.  She stated that her opinion was supported by 
the Veteran's inability to determine a cause or onset of 
tinnitus other than "years ago" and by the Veteran's 
history of both military and occupational noise exposure 
without hearing protection. 

According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the VA's examiner's opinion 
with respect to tinnitus is adequate.  The VA examiner 
acknowledged the Veteran's history of both in-service and 
post-service noise exposure.  The VA examiner also could date 
the onset of tinnitus only to "years ago" per the Veteran's 
report.  Based on the available evidence, she concluded that 
the Veteran's tinnitus was less likely than not incurred in 
service.  The Board finds that the VA examiner's opinion with 
respect to tinnitus is probative in this case.  

The Board finds, based on the Veteran's reports which are 
consistent with his MOS, that the Veteran was exposed on a 
daily basis to aircraft engine noise in service.  Further, 
the Board acknowledges that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this case, there is no medical 
evidence of record which links the Veteran's currently 
diagnosed tinnitus to his in-service noise exposure.  The 
Board finds, therefore, that service connection for tinnitus 
is not warranted.  



C.  Conclusion

The record provides no competent evidence showing that 
tinnitus was incurred or aggravated in service, and no nexus 
has been established between the Veteran's tinnitus and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has tinnitus etiologically related to active service.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.

ORDER

Service connection for tinnitus is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Lung Condition

Service treatment records show that the Veteran was seen for 
elevation of the right leaf of the diaphragm in August 1960 
and September 1962.  X-rays reviewed in September 1962 
reflect a scattering of small nodules from healing 
granulomatous disease in the right lung.  The Veteran was 
hospitalized and received surgery for left spontaneous 
pneumothorax in service in August 1963.  The Veteran was also 
seen in October 1964 and December 1964 for pneumothorax of 
the left upper lobe, recurrent, documented by x-rays and 
hospitalization.  

Private treatment records dated in 2005 reflect a history of 
left lung pneumothorax.  The Veteran has been seen with 
complaints of shortness of breath.  Private treatment records 
dated in 2005 include x-ray evidence of abnormal chest 
elevation of the right hemidiaphragm and probable right 
diaphragmatic hernia shown, left-sided rib fractures, and 
pleural thickening and or scarring at the left lung case 
which was considered postsurgical in nature. 

The Veteran has not been afforded a VA examination to address 
his claimed lung condition.  In light of the "low threshold" 
as announced in McLendon v. Nicholson, the Board finds that 
remand for a VA examination is necessary to identify all 
currently diagnosed lung disabilities and to determine if any 
such disability is related to findings in service.

Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, even though disabling hearing loss may not 
be demonstrated at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  In addition, the threshold for normal 
hearing is from zero to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  Id. 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

In an April 2010 statement, the Veteran's representative 
contends that the Veteran failed to undergo a VA examination, 
noting that the Veteran was so sick with his breathing 
condition that he had to leave the hospital at the time of 
his examination.  The Board notes, however, that the Veteran 
was afforded a new VA examination in October 2007, which he 
did attend.  The October 2007 VA examiner indicated that the 
Veteran's hearing loss was not caused by or a result of 
military noise.  She reasoned that the Veteran had normal 
hearing through 6000 Hertz, with all frequencies recorded at 
less than 10 decibels at the time of the Veteran's discharge, 
and she noted that the Veteran had 30 years of occupational 
noise following service without hearing protection. 

A July 1966 audiological evaluation completed at the time of 
the Veteran's separation from service reflects puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
0 (10)
10 (20)
0 (5)
LEFT
-5 (10)
-5 (5)
-5 (5)
5 (15)
0 (5)

The ASA standards used prior to November 1, 1967 have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.

The VA examiner had based her opinion, in part, on the July 
1966 hearing evaluation, noting that the Veteran had normal 
hearing through 6000 Hertz with frequencies recorded at less 
than 10 decibels.  The Veteran's separation examination, 
however, reflects frequencies recorded above 10 decibels with 
some degree of hearing loss in the right ear at 500 HERTZ 
when the ISO-ANSI standards are considered.  The Veteran 
further reported in-service noise exposure related to his 
duties as an aircraft engine mechanic in the Navy consistent 
with his MOS.  The VA examiner noted that ear protection was 
not worn in service.  Because the October 2007 VA examination 
report did not adequately address findings in the service 
treatment records, the Board finds that a remand for a 
supplemental VA opinion is necessary to determine if the 
Veteran's current hearing loss is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty examination to identify all 
currently diagnosed lung disabilities and 
to determine if any such disability is 
related to findings in service.  All tests 
and studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  The claims folder 
must be made available to the examiner for 
review prior to examination.  The examiner 
should review the entire claims folder, to 
include the Veteran's service treatment 
records and private treatment records.  

The examiner should list all current 
diagnoses manifested by the Veteran 
pertaining to his claimed lung condition 
and should identify any residuals of 
recurrent pneumothorax of the left upper 
lobe shown in service.  The examiner 
should also comment on the significance, 
if any, of elevation of the right leaf of 
the diaphragm shown in service.  For each 
identified diagnosis, the examiner should 
render an opinion as to whether any 
currently diagnosed disorder is at least 
as likely as not related to the Veteran's 
military service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  The examiner should 
specifically address findings shown in 
service treatment records with respect to 
the lungs and diaphragm and findings shown 
in private treatment records submitted by 
the Veteran.  

2.  The RO/AMC should refer the case to an 
appropriate VA audiologist for a 
supplemental medical opinion to determine 
if the Veteran's current bilateral hearing 
loss is related to service.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
review the entire claims file, to include 
an audiological evaluation completed at 
the time of the Veteran's separation from 
service.  The VA examiner should note that 
prior to November 1967, audiometric 
results in service department records were 
reported in standards set forth by the 
American Standards Association (ASA).  The 
examiner should state whether it is at 
least as likely as not that bilateral 
hearing loss was incurred in service. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record. The 
examiner should specifically comment on 
the Veteran's separation audiogram which 
indicates some degree of hearing loss in 
the right ear at the time of his 
separation from service, and the Veteran's 
exposure to aircraft engine noise without 
hearing protection in service.

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence. If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


